EXHIBIT 10.4

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

RESOLUTION

December 5, 2008

RESOLVED, that the Board of Directors of the Federal Home Loan Bank of San
Francisco hereby approves the 2009 Board of Directors Compensation and Expense
Reimbursement Policy attached as Exhibit G.

 

I certify that this is a true and correct copy of a resolution adopted by the
Board of Directors of the Federal Home Loan Bank of San Francisco at its meeting
on December 5, 2008.

/s/ Suzanne Titus-Johnson

Suzanne Titus-Johnson, Senior Vice President and

General Counsel-Corporate Secretary



--------------------------------------------------------------------------------

Exhibit G

FEDERAL HOME LOAN BANK OF SAN FRANCISCO

Board of Directors

Compensation and Expense Reimbursement Policy

2009

The Board of Directors of the Federal Home Loan Bank of San Francisco hereby
establishes the following Compensation and Expense Reimbursement Policy for
2009.

Compensation

To provide the Directors with reasonable compensation for the performance of
their duties as members of the Board of Directors and the amount of time spent
on official Bank business, the Bank will pay a retainer and meeting fees to each
member of the Board of Directors as set forth below.

 

Position

   Annual Retainer    Maximum
Annual
Meeting Fees    Total
Maximum
Annual
Compensation

Chairman

   $ 42,000    $ 18,000    $ 60,000

Vice Chairman

   $ 37,000    $ 18,000    $ 55,000

Committee Chair

   $ 32,000    $ 18,000    $ 50,000

Director

   $ 27,000    $ 18,000    $ 45,000

Retainers will be paid in six equal installments, after each regularly scheduled
Board meeting. Additionally, each director will receive a fee of $3,000 for
attending any portion of each of the six regularly scheduled two-day Board
meetings.

A Board member may receive a meeting fee for participation in one
regularly-scheduled Board meeting by telephone.

Any member of the Board of Directors who joins or leaves the Board between
retainer payments will receive pro rata compensation at the time of the next
retainer payment for the number of days on the Board.

No other fee will be paid for participation in meetings of the Board or
committees by telephone or participation in other Bank or Federal Home Loan Bank
System activities. The President of the Bank is authorized to interpret this
Policy, as necessary, according to applicable statutory, regulatory and policy
limits.

 

1



--------------------------------------------------------------------------------

Expense Reimbursement

The Bank will reimburse Directors for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties, which may include participation in
meetings or activities for which no fee is paid.

For expense reimbursement purposes, Directors’ “official duties” include:

 

1) Meetings of the Board and Board committees

 

2) Meetings requested by the Federal Housing Finance Agency and Federal Home
Loan Bank System committees

 

3) Meetings of the Council of Federal Home Loan Banks and its committees

 

4) Meetings of the Bank’s Affordable Housing Advisory Council

 

5) Events attended on behalf of the Bank when requested by the President in
consultation with the Chairman

 

6) Other events attended on behalf of the Bank with the prior approval of the
EEO-Personnel-Compensation Committee of the Board.

Each Director is responsible for making his or her own travel arrangements to
attend meetings for which expenses may be reimbursed.

Expenses reimbursable for Directors are the same as the expenses reimbursable
for senior officers under the Bank’s Reimbursement and Travel Expense Policy,
except that Directors may not be reimbursed for gift or entertainment expenses.

To be reimbursed for allowable expenses, a Director must complete a statement
itemizing the expenses within 30 days of completion of any covered trip or
activity. The statement, prepared on the Director’s letterhead, must be
submitted to the Bank’s Assistant Corporate Secretary and must include the
following information:

 

1) Meeting(s) or event(s) attended, with dates and locations

 

2) Itemization of reimbursable expenses, with supporting receipts for any
expense exceeding $50.00

 

3) Ticket receipt or e-ticket confirmation for airline travel

 

4) To whom reimbursement should be made payable.

Records

The Bank will maintain records of (i) Directors’ attendance at meetings of the
Board and Board committees; (ii) total compensation paid; and (iii) expenses
reimbursed.

 

2